Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.
With regards to claim 1, applicants have submitted arguments stating that the problem is not addressed in the cited art, there is not reasonable expectation of successfully providing p-dopants that are thermally stable and/or suitable to avoid or reduce cross-talk between pixels of an OLED display device, that the art does not address the problem, and that there exists a criticality regarding the claimed compositions.  After consideration, the examiner respectfully submits that these arguments are not sufficient to overcome the prior art of record.
With regards to reasonable expectation, the examiner respectfully submits that the applicants have offered a mere conclusory statement or argument without any substantial evidence to provide that the combination of references will not provide a reasonable expectation of success.  Arguments must be based on evidence rather than argument/speculation.  Therefore, this argument is not persuasive.
The examiner respectfully submits that art that does not address the problem at issue is not a persuasive argument.  KSR v. Teleflex addresses this by ruling that it is erroneous for patent examiners to only look at the problem that the patentee is attempting to solve (see MPEP 2141, section I).  Although the applicants have identified a problem to be solved in the invention, the examiner respectfully submits that prior art identified to provide additional benefits or motivation meets the burden of prime facie obviousness.  Here, Maltenberger provides a benefit that one of ordinary skill 
	The applicants next provided citations that show criticality of the claimed materials of the first hole transport layer such as page 9, lines 4-34 of the provided written description.  However, after review, the examiner respectfully submits that the evidence provided is not sufficient to overcome the burden of criticality.  Although the cited disclosure discusses surprising features of semiconductor materials and/or layers, the examiner respectfully submits that there is an insufficient nexus established between the claimed HTL comprising a broad listing of common elements, metal salts, and ligands, and the surprising effects.  Moreover, the surprising benefits of the invention may trace back to the compounds shown in page 8 of the written specification of the instant invention.  Unless the applicants can provide direct evidence linking the benefits with the claimed HTL material, the examiner respectfully submits that the arguments are not persuasive.

Claim Objections
Claim 11 is objected to because of the following informalities:
a.	The claim limitation “the electrically neutral conjugated acid” lacks antecedent basis.  Examiner respectfully suggests replacing “the electrically neutral conjugation acid” to “an electrically neutral conjugation acid”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Pub No. US 2015/0108456 A1, hereinafter Shin) and further in view of Maltenberger et al. (USP# 10,411,197 B2, hereinafter Maltenberger).
With regards to claim 1, Shin teaches a display device comprising: 
a plurality of OLED pixels comprising at least two OLED pixels, the OLED pixels comprising an anode, a cathode, and a stack of organic layers (see Figs. 1 and 2, plurality OLED pixels shown comprising anode, a cathode, and a stack of organic layers (130/140/150/160/170/180). 

comprises a first electron transport layer, a first hole transport layer, and a first light emitting layer provided between the first hole transport layer and the first electron transport layer (see Fig. 1 and 2, first electron transport layer ETL, first hole transport layer HTL, fight light emitting layer 150R/150G), and
a driving circuit configured to separately driving the pixels of the plurality of OLED pixels (see Fig. 1 and 2, also see ¶50, a driving voltage is applied),
wherein, for the plurality of OLED pixels, the first hole transport layer is provided in the stack of organic layers as a common hole transport layer shared by the plurality of OLED pixels (see Fig. 2, first hole transport HTL shared by plurality of , and the first hole transport layer 140 provided as a common HTL shared by OLED pixels);
Shin, however, is silent teaching:
(i) at least one first hole transport matrix compound consisting of covalently bound atoms and
(ii) at least one electrical p-dopant selected from metal salts and from electrically neutral metal complexes comprising a metal cation and at least one anion and/or at least one anionic ligand consisting of at least 4 covalently bound atoms, 
wherein the metal cation of the electrical p-dopant is selected from alkali metals; alkaline earth metals, Pb, Mn, Fe, Co, Ni, Zn, Cd; rare earth metals in oxidation state (II) or (III); Al, Ga, In; and from Sn, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo and W in oxidation state (IV) or less.
	In the same field of endeavor, Maltenberger teaches how a HTL layer can comprise of a metal complex selected from metal salts with a first hole transport matrix compound consisting of covalently bound atoms (see col. 2, lines 30-60, groups 13-15 metal cation can be utilized acting as a lewis base, see col. 3, lines 12-45 for example)).


	With regards to claim 2, Shin teaches a display device according to claim 1, wherein the anion and/or the anionic ligand consists of at least 5 covalently bound atoms (see col. 1, lines 40-60, at least 5 covalently bound atoms).

	With regards to claim 3, Shin teaches a display device according to claim 1, wherein the anion and/or anionic ligand comprises at least one atom selected from B, C, N (see col. 1, lines 40-60 ligand comprised of C for example).

	With regards to claim 4, Shin teaches a display device according to claim 1, wherein the anion and/or anionic ligand comprises at least two atoms selected from B, C and N which are bound to each other by a covalent bond (see col. 1, lines 40-60, alkyl groups with C-C covalent bonding utilized).

	With regards to claim 5, Shin teaches a display device according to claim 1, wherein the anion and/or anionic ligand comprises at least one peripheral atom selected from H, N, O, F, Cl, Br and I (see col. 1, lines 40-60, a peripheral atom comprised of C can be utilized).

	With regards to claim 6, Shin teaches a display device according to claim 1, wherein the anion and/or anionic ligand comprises at least one electron withdrawing group selected from halogenated alkyl, halogenated (hetero)aryl, halogenated (het- ero)arylalkyl, halogenated alkylsulfonyl, halogenated 

	With regards to claim 7, Shin teaches a display device according to claim 6, wherein the electron withdrawing group is a perhalogenated group (see col. 8, lines 38-41).

	With regards to claim 8, Shin teaches a display device according to claim 7, wherein the perhalogenated electron withdrawing group is a perfluorinated group (see col. 6, lines 43-47).

	With regards to claim 9, Shin teaches a display device according to claim 1, wherein the metal cation of the p-dopant is selected from Li(I), Na(I), K(I), Rb(I), Cs(I); Mg(II), Ca(II), Sr(II), Ba(II), Sn(II), Pb(II), Mn(II), Fe(II), Co(II), Ni(II), Zn(II), Cd(II), Al(III); rare earth metal in oxidation state (III), V(III), Nb(III), Ta(III), Cr(III), Mo(III), W(III) Ga(III), In(III) and from Ti(IV), Zr(IV), Hf(IV), Sn(IV) (see col. 2, lines 32-33, group 13-15 metal can be utilized).

	With regards to claim 10, Shin teaches a display device according to claim 1, wherein in the p-dopant molecule, the atom of the anion and/or of the anionic ligand which is closest to the metal cation is a C or a N atom (see col. 2, line 45, alkyl group utilized for example comprised of strictly carbon atoms).

	With regards to claim 13, Shin teaches a display device according to claim 1, wherein the first hole transport matrix compound is an organic compound (see col. 2, lines 30-35, matrix is an organic compound).


It would have been obvious to one of ordinary skill to determine the optimum temperature (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).   Here, one would be motivated to arrive at the claimed temperature range since this would adjust the incorporation of p-dopant within the matrix to adjust conductivity properties.

With regards to claim 15, Shin teaches a method according to claim 14, wherein (i) the p-dopant and the first hole transport matrix compound are dispersed in a solvent, (ii) the dispersion is deposited on a solid support and (iii) the solvent is evaporated at an elevated temperature (see col. 8, lines 51-65).

With regard to claim 16, Shin teaches a method according to claim 14, further comprising at least one step wherein the p-dopant is evaporated at a reduced pressure (what is defined as “reduced”, with no frame of reference established, any applied pressure can be considered as “reduced”).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Maltenberger as applied to claim 1 above, and further in view of Whiting et al. (Pub No. US 2012/0037907 A1, hereinafter Whiting).

In the same field of endeavor, Whiting teaches how the LUMO of the p-dopant is above 0.5 eV than the HOMO of the matrix (see ¶28).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize this configuration in order to adjust the strength and stability of transition metal complexes.  It is also noteworthy to state that process steps within device claims are not afforded significant weight.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Maltenberger as applied to claim 14 above, and further in view of Zych et al. (Pub No. US 2018/0066186 A1, hereinafter Zych).
With regards to claim 17, Shin is silent teaching a method according to claim 14, wherein the p-dopant is used in form of a solid hydrate.
In the same field of endeavor, Zych teaches how p-type dopants such as Mn can exist in a hydrate form (see ¶88).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize a hydrate form of p-type dopants since it could provide a lower solubility in water which can be beneficially applied to a specific manufacturing process.

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Maltenberger as applied to claim 16 above, and further in view of Colman (Pub No. US 2015/0235119 A1, hereinafter Colman).
With regards to claim 18, Shin and Maltenberger are silent teaching the method according to claim 16, wherein the p-dopant is used as an anhydrous solid comprising less than 0.10 wt % water.
In the same field of endeavor, Colman teaches how dopant compounds can exist in anhydrous form (see ¶51).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that anhydrous forms of dopants can be utilized for doping compounds depending on whether the manufacturing process utilized discourages the use of water.
It would have been obvious to one of ordinary skill to determine the optimum water content (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would potentially arrive at the claimed water weight of the anhydrous compound since this is the acceptable amount of water content within the dopant compound for a specific manufacturing process.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML